AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR AN ARREST WARRANT

I, Christopher Fassler, being duly sworn and under oath state the following:

1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI). I have been
employed by the FBI since March of 2011. Iam currently assigned to the Akron Resident Agency
of the Cleveland Field Division
2. As a Special Agent with the FBI, I currently investigate criminal matters as a member of
the Greater Akron Area Safe Streets Task Force focusing on violent crime, gangs and narcotics
offenses.
3. I am submitting this affidavit in support of an Application for an Arrest Warrant pursuant
to Federal Rule of Criminal Procedure 41 and 18 U.S.C. 3052, authorizing the arrest of ANTONIO
DORMAN, date of birth 05/XX/19XX.
4. I have personally participated in the investigation set forth below. I am familiar with the
facts and circumstances of the investigation through my personal participation, from discussions
with other agents and law enforcement officers; from my discussions with witnesses involved in
the investigation; and from my review of records and reports relating to the investigation. Unless
otherwise noted, wherever in this Affidavit I assert that a statement was made, the information was
provided by another Special Agent, law enforcement officer or witness who had either direct or
_ hearsay knowledge of that statement and to who I or others have spoken or whose reports I have
read or reviewed. Since this Affidavit is submitted for the limited purpose of securing an Arrest
Warrant, I have not included details of every aspect of the investigation.
5. Based upon the investigation to date, I assert probable cause exists to believe that on or
about May 22, 2018, in the Northern District of Ohio, ANTONIO DORMAN did commit a

violation of Title 21, United States Code, Section 841(a)(1), that is possession with intent to
distribute a controlled substance.

BACKGROUND OF THE INVESTIGATION
6. In late May of 2018, the Akron Resident Agency of the Federal Bureau of Investigation

received information from authorities in West Virginia regarding an Akron, Ohio, based drug
trafficker that had been arrested in their state with more than one thousand grams of crystal
methamphetamine.

7. Confidential Source (CS) — 1 is the above referenced Akron based drug trafficker. Law
enforcement has corroborated the information provided by CS-1 through independent
investigation and believes it to be credible. CS-1 advised that the quantity of methamphetamine
that he/she was arrested with in West Virginia had been purchased from an individual at the
Sheraton Suites, 1989 Front Street, Cuyahoga Falls, Ohio. CS-1 advised that he/she had purchased
the drugs at that location during the afternoon of May 22, 2018.

8. CS-1 advised that the transaction had been brokered through a known intermediary and
that CS-1 had never met face to face with the supplier.

9. CS-1 advised that he/she had provided approximately $18,000 to the known intermediary
and an associate in return for four pounds of methamphetamine while inside a parked car outside
of the Sheraton Suites on May 22, 2018.

10. | CS-2 is associated with the intermediary that brokered the drug transaction that took place
on May 22, 2018, at the Sheraton Suites. CS-2 was also directly involved in facilitating the
transaction. Law enforcement has corroborated the information provided by CS-2 through
independent investigation and believes it to be credible.

11. CS-2 stated that he/she and the ultimate supplier of the methamphetamine had coordinated

the transaction via their cellular telephones.
12. CS-2 identified the supplier of the methamphetamine as ANTONIO DORMAN, date of
birth 05/XX/19XX.

13. I have reviewed telephone records associated with the cellular telephone of CS-2. This
review corroborated that CS-2 had significant contact during the afternoon hours of May 22, 2018,
with a telephone number that has been identified during this investigation as being associated with
DORMAN.

14. CS-2 acknowledged that he/she received funds from CS-1 in the parking lot of the Sheraton
Suites. CS-2 then provided these funds to DORMAN. CS-2 was then given the methamphetamine
for delivery to CS-1.

15. In 2004, ANTONIO DORMAN was convicted of Aggravated Robbery, a Felony of the
First Degree, in the Summit County Court of Common Pleas. In 2007, DORMAN was convicted
of Robbery and Having Weapons Under Disability, Felonies of the Third Degree, in the Summit
County Court of Common Pleas. In 2011, DORMAN was convicted of Trafficking in Marijuana,
a Felony of the Third Degree, in the Summit County Court of Common Pleas.

16. In 2014, DORMAN was convicted in the United States District Court, Northern District of
Ohio, of Conspiracy to Distribute Heroin.

17. During the commission of the crimes alleged in this affidavit, DORMAN was under the
supervision of the United States Probation Office.

18. | CS-2 advised that he/she received the methamphetamine from a room in the Sheraton
Suites occupied by DORMAN, a woman believed to be Tokeia Robinson, and another unknown
black male. The drugs were contained in a large green suitcase. During interaction with
DORMAN, CS-2 learned that DORMAN, or someone else associated with the drug transaction,

had also rented a second room at the Sheraton Suites on that date.
19. [have reviewed hotel records associated with room rentals at the Sheraton Suites for the
date of May 22, 2018.

20. Hotel records reflect that DORMAN checked in to room 202 at the Sheraton Suites in
Cuyahoga Falls, Ohio, on May 22, 2018, at 3:12 PM. The number of guests on the receipt was
listed as one.

21. | The transaction referenced in Paragraph 20 was captured on hotel surveillance cameras.
Through this and other investigations, I am familiar with DORMAN. It is my belief that the
individual captured in the surveillance video is ANTONIO DORMAN.

22. Hotel records reflect that Ramon Wright, date of birth 12/XX/19XX, checked into room
502 at the Sheraton Suites in Cuyahoga Falls, Ohio, on May 22, 2018, at 1:59 PM. The number
of guests on the receipt was listed as one.

23. The transaction referenced in Paragraph 22 was captured on hotel surveillance cameras.
Through this and other investigations, I am familiar with Wright. It is my belief that the individual
captured in the surveillance video is Ramon Wright.

24. In 2007, Wright was convicted of Robbery, a Felony of the Third Degree, in Summit
County Common Pleas Court. In 2010, Wright was convicted of Possession of Cocaine, a Felony
of the Fourth Degree, in Summit County Common Pleas Court.

25. In 2011, Wright was convicted in United States District Court, Northern District of Ohio,
for Unlawful Transport of Firearms.

26. On May 23, 2018, cleaning personnel at the Sheraton Suites in Cuyahoga Falls, Ohio,
located a Glock 9mm handgun that had been left behind in room 502. Front office personnel
contacted the Cuyahoga Falls Police Department. The handgun was recovered from the same

room that had been rented the previous day by Ramon Wright.
27. As the police were in route, Tokeia Robinson, date of birth 01/XX/19XX, arrived at the
hotel to claim ownership of the handgun. When the officer arrived he determined that Robinson
had a valid permit to carry a concealed weapon and that the weapon was not stolen. The weapon
was turned over to her by law enforcement.

28. During the course of this and other investigations, law enforcement has identified Tokeia
Robinson to be a girlfriend of Ramon Wright.

29. Prior surveillances and investigation by law enforcement indicates that ANTONIO
DORMAN and Ramon Wright are close criminal associates.

30. Based upon the known relationship between DORMAN and Wright, coupled with CS-2’s
identification of Robinson in DORMAN’s room during the drug transaction, it is my belief that
the unknown black male also present during the transaction was, in fact, Ramon Wright.

31. Based upon the foregoing, I respectfully request that a Warrant be issued authorizing law
enforcement officers to arrest ANTONIO DORMAN for a violation of Title 21, United States

Code, Section 841(a)(1), possession with intent to distribute a controlled substance.

 

 

Sworn and subscribed to before me

Th
this SC day of October, 2018.

2

Kathleen B. Burke
UNITED STATES MAGISTRATE JUDGE
